Citation Nr: 1828423	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  09-46 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for left shoulder impingement syndrome, status post-surgical repair.  

2.  Entitlement to an initial rating in excess of 10 percent for a left wrist disability, including ganglion cysts and degenerative arthritis.  

3.  Entitlement to an initial rating in excess of 10 percent for acne vulgaris, with residual facial scars.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Franklin, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 2002 to July 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in September 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  At that time, the RO granted service connection for a left shoulder disability (with a 10 percent disability rating), a left wrist disability (noncompensable) and acne vulgaris (noncompensable).

In his October 2009 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge at the RO.  A September 2014 letter informed the Veteran that his hearing was scheduled in October 2014.  Although the hearing notification was not returned by the U.S. Postal Service as undeliverable, the Veteran failed to report for the scheduled hearing, and has not requested rescheduling of the hearing.  As such, his Board hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d).

In a December 2010 rating decision, the RO increased the ratings for the Veteran's e service-connected left wrist and acne condition to 10 percent for each disability, effective July 30 2008, the day after separation from service.  He has since continued to appeal, requesting an even higher initial rating.  See AB v. Brown, 6 Vet. App. 35, 39 (1993) (A Veteran is presumed to be seeking the highest possible rating, unless he expressly indicates otherwise).

In February 2015, the Board remanded the Veteran's claim for further development.  The Board is satisfied that there was at the very least substantial compliance with its remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-157 (1999), and the matter has returned to the Board for appellate review.

In February 2015, the Board also remanded the issue of service connection for seasonal allergic rhinitis.  An August 2016 rating decision granted service connection for allergic rhinitis.  When an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement must then be timely filed to initiate appellate review of downstream issues such as the rating assigned for the disability or the effective date of service connection.  This was not done in this case.  Therefore, as the grant of service connection extinguished this issue before the Board, the claim for service connection for allergic rhinitis is no longer on appeal.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).


FINDINGS OF FACTS

1.  The Veteran's left shoulder disability has resulted in pain, but not ankylosis, and range of motion in his left shoulder is not functionally limited to shoulder level or worse.  

2.  The Veteran's left wrist disability has caused painful motion, but has not been shown to cause ankylosis in the joint. 

3.  The Veteran's acne scars of the face, manifest one characteristic of disfigurement of abnormal texture, with an area greater than 6 sq. in (39 sq. cm.) and superficial scar effecting less than 40 percent of the face and neck


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for a left shoulder disability have not been met.  38 U.S.C. §1155 (2012); 38 C.F.R. § 4.71a, Diagnostic Code 5200-5204 (2017).

2.  The criteria for a rating in excess of 10 percent for left wrist condition have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.124a, Diagnostic Codes 5215 (2017).

3.  The criteria for a disability rating in excess of 10 percent for acne vulgaris, with residual facial scars have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.118, Diagnostic Code 7828 (2017).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Disability Ratings

The Veteran contends that he is entitled to increased disability ratings for multiple service-connected disabilities.  The Veteran first filed for service connection for his left shoulder, left wrist and acne condition in May 2008 before separation from service.

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

Left Shoulder

The Veteran asserts that he is entitled to a higher disability rating for his service-connected left shoulder due to pain and limitation of motion.  In September 2008, the RO granted service connection for left shoulder limitation of motion, and assigned a 10 percent rating as of the day after separation from service, under Diagnostic Code 5200-5024.  The Veteran appealed, contending that a left shoulder surgery in January 2006 did not fix the shoulder problem and has resulted in his experiencing constant pain every day.

Ratings for functional impairment of the upper extremities depend on which extremity is the major extremity, i.e., the one predominantly used by the individual. Only one extremity is considered to be major and a person is presumed to be right-handed unless there is evidence of left-handedness. 38 C.F.R. § 4.69 . Here, the Veteran has consistently reported that his right hand is his dominant hand.  

Under Diagnostic Code 5024 (tenosynovitis), tenosynovitis will be rated on the basis of limitation of motion under the appropriate diagnostic codes for affected parts, as arthritis, degenerative.  In pertinent part under diagnostic code 5003, when the limitation of motion of the specific joint or joints involved is noncompensable, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion.  In the absence of limitation of motion, a 10 percent evaluation is warranted if there is x-ray evidence of involvement of two or more major joints or two or more minor joint groups and a 20 percent evaluation is authorized if there is x-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.

Under Diagnostic Code 5201 (limitation of arm motion), a disability rating of 20 percent is assigned when range of motion of the nondominant arm is limited to shoulder level.  A disability rating of 30 percent is assigned when range of motion of the nondominant arm is limited to 25 degrees from the side. 38 C.F.R. § 4.71a , Diagnostic Code 5201. 

The Board interprets a flexion or abduction of 90 degrees as movement limited to shoulder level. 38 C.F.R. § 4.71 , Plate I.  Additionally, the Board interprets a flexion or abduction of 25 degrees or less as movement limited to 25 degrees from the side. Id. Finally, the Board interprets arm movement limited to midway between the side and shoulder level as abduction or flexion in excess of 25 degrees but less than 90 degrees.  Id.  Under diagnostic code 5202, a higher evaluation of 20 percent is not warranted unless there are infrequent episodes of dislocation of the scapulohumeral joint with guarding of arm movements only at the shoulder level; or, malunion with a moderate deformity of the humeral head.  Under diagnostic code 5203, a higher evaluation of 20 percent is not warranted unless the record shows dislocation of the clavicle or scapula, or nonunion of the clavicle or scapula with loose movement.

Diagnostic Codes 5200 and 5202 are not raised by the record either, because the record does not contain a diagnosis of ankylosis or an impairment of the humerus. 38 C.F.R. § 4.71a

Normal ranges of motion of the shoulder are flexion (forward elevation) from 0 degrees to 180 degrees, abduction from 0 to 180 degrees, external rotation from 0 to 90 degrees, and internal rotation from 0 to 90 degrees.  38 C.F.R. § 4.71, Plate I.
As discussed below, the criteria for a rating in excess of 10 percent under 5201 are not shown to have been met at any time.

The Veteran has been afforded multiple VA examinations during the course of his appeal.  At a September 2010 VA examination, the Veteran had painful left shoulder range of motion with flexion to 170 degrees, abduction to 170 degrees, and internal and external rotation to 90 degrees.  The examiner noted that repetitive motion was additionally limited by pain, but not by fatigue, weakness, lack of endurance, or incoordination, adding that there was no additional loss of joint function.  The examiner found that x-ray findings likely reflected post-operative impingement syndrome, left shoulder; status post arthroscopic repair; and residual pain.

The Veteran underwent another VA examination in December 2015.  He reported experiencing limited range of motion and loss of strength.  The Veteran reported flare-ups that cause increased pain with prolonged use.  The examiner noted pain on examination and indicated that the Veteran's range of motion was outside of the normal range.  The examiner indicated that the examination was conducted during a flare-up.  However, the examiner determined functional ability with flare-ups is not significantly limited.  On range of motion testing, the Veteran demonstrated left shoulder flexion to 110 degrees, abduction to 120 degrees, internal rotation to 40 degrees, and external rotation to 60 degrees.  The examiner noted objective evidence of pain upon repetitive range of motion testing, but indicated that repetitive range of motion testing did not result in weakness, fatigability, incoordination or additional loss of function.  The examiner noted objective evidence of localized tenderness or pain on palpation of the joint, pain with weight bearing.  The examiner indicated that the Veteran did not manifest either ankylosis or clavicle/scapula or humerus impairments.

The examiner also noted that the Veteran had three arthroscopic scars around his shoulder, measuring 2 cm with 1 cm width.  However, they were not found to be painful, unstable, or covering a total area equal or greater than 6 square inches.

Upon a February 2015 Board remand, the Veteran was afforded an examination in February 2017.  The Veteran reported pain on range of motion.  He claimed difficulty with lifting, pushing, pulling, exercising, and performing basic household chores.  The Veteran's range of motions measurements were as follows: left shoulder flexion to160 degrees; abduction to 160 degrees; external rotation to 70 degrees; and internal rotation to 70 degrees.  The examiner noted pain on examination but found no additional functional loss after repetition.  No pain with weight bearing, or crepitus were observed .  No clavicle, scapula or humerus impairments were noted.

The weight of the evidence indicates that the Veteran is not entitled to a disability rating in excess of 10 percent for a left shoulder disability.  In order to meet the rating criteria for a disability rating in excess of 10 percent, the Veteran's flexion or abduction must be shown to be functionally limited to 90 degrees or less.  Here, the Veteran's flexion and abduction of the left shoulder was consistently measured well in excess of 90 percent  throughout the period on appeal.  

As such, the criteria for a disability rating in excess 10 percent based on range of motion measurements alone have not been met.  

The Board has considered whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  Additionally, painful motion is an important factor of disability; and joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  

The Veteran reported experiencing pain on range of motion testing.  However, even if flexion was slightly limited by pain, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011) (emphasis added).  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; see 38 C.F.R. § 4.40.  

Here, despite complaints of pain, the Veteran retained slightly reduced range of motion, even when considering the effects of pain and the 2015 and 2017 examiners indicated that his left shoulder limitation of motion did not result in functional loss.  Moreover, on range of motion testing, pain or repetitive use or considering use during flare-ups did not result in range of motion functionally limited to shoulder level or worse in the left shoulder.  His currently assigned rating for his left shoulder compensates for pain and the minor limitations of motion.  Thus, greater ratings for limitations of motion are not warranted under DeLuca.

In rating the Veteran's left shoulder disability, the Board has considered the Veteran's statements that his shoulder has pain and limited range of motion.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

In this case, the Veteran is competent to report symptoms of his left shoulder disability because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  He is not, however, competent to identify a specific level of disability according to the appropriate diagnostic codes.  On the other hand, such competent evidence concerning the nature and extent of the Veteran's left shoulder disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which this disability is evaluated.

Accordingly, schedular ratings in excess of those assigned for his left shoulder disability and disabilities related to his left upper extremity disability are denied.

Left Wrist

The Veteran asserts that he is entitled to a rating in excess of 10 percent for his service-connected left wrist condition due to pain and limitation of motion.  In September 2008, the RO granted service connection for the Veteran's left wrist condition and initially assigned a noncompensatory percent rating effective July 30, 2008, under Diagnostic Code 7819.  The Veteran appealed.  However, during the pendency of the appeal, a December 2010 rating decision amended the diagnosis of the Veteran's service-connected left wrist disability to include degenerative arthritis; and, retroactively increased the evaluation to 10 percent as of July 30, 2008 (the day after separation from service), under Diagnostic Codes 5215-5010.  The Veteran contends that he had surgery in January 2006, but that it did not fix the problem and that he has constant pain every day.  

Disability ratings for the wrist are assigned pursuant to Diagnostic Codes 5214 (ankylosis of the wrist), 5215 (limitation of motion of the wrist), and 5125 (loss of use of hand).  38 C.F.R. § 4.71a.  The schedular rating criteria provide different disability ratings for wrist disorders depending on whether the wrist disorder impacts the dominant or nondominant wrist.  Id.  VA examinations indicate that the Veteran's left wrist is his nondominant wrist.

Under Diagnostic Code 5215, a disability rating of 10 percent is assigned when dorsiflexion of the nondominant wrist is less than 15 degrees or when palmar flexion is limited in line with the forearm.  38 C.F.R. § 4.71a, Diagnostic Code 5215.  Under Diagnostic Code 5214, a disability rating of 20 percent is assigned when the nondominant wrist manifests favorable ankylosis with a dorsiflexion between 20 and 30 degrees, and a disability rating of 30 percent is assigned when the nondominant wrist manifests ankylosis in any position except favorable.  A disability rating of 40 percent is assigned when the Veteran's nondominant wrist manifests unfavorable ankylosis in any degree of palmar flexion or with ulnar or radial deviation.  Finally, extremely unfavorable ankylosis will be rated under Diagnostic Code 5125.  Under Diagnostic Code 5125, a disability rating of 60 percent is assigned for the loss of use of the nondominant hand.  38 C.F.R. § 4.71a, Diagnostic Code 5125.  Finally, special monthly compensation for loss of use of a hand is assigned when the only residual function remaining in the wrist is equal to the residual function of an amputation and the use of a suitable prosthetic appliance.  38 C.F.R. §§ 3.350, 4.63.

Under diagnostic code 5010 in the Rating Schedule for Disabilities, an evaluation of 10 percent is assigned for painful or limited motion of a major joint or group of minor joints, and may also be applied once to multiple joints if there is no limited or painful motion.  A 20 percent evaluation is not warranted unless X-ray evidence shows involvement of two or more major joints or two or more minor joint groups with occasional incapacitating exacerbations.  Under diagnostic code 5214, a higher evaluation of 20 percent is not warranted unless there is favorable ankylosis in 20 to 30 degrees of dorsiflexion.

A February 2010 VA treatment records note a left wrist cyst approximately 1/2 cm.  No treatment or examination findings other than that are of record.

On VA examination dated September 2010, the Veteran reported that the lump on the back of his left wrist was intermittently tender, and he was treated with Ibuprofen and ice.  The Veteran is right hand dominant and reported that it is hard to lift or carry heavy objects when his wrist is sore.  Physical examination of the left wrist revealed a non-movable mass of the dorsal surface of the left wrist measuring 1 cm.  It was firm and non-tender.  Range of motion of the left wrist was full and pain free range with dorsiflexion to 70 degrees, palmar flexion to 80 degrees, ulnar deviation to 45 degrees, and radial deviation to 20 degrees.  Repetitive motion was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination; there was no additional loss of joint function.  There was no ankylosis.  X-ray revealed left wrist degenerative changes.  The examiner diagnosed degenerative arthritis of the left wrist and reported that left wrist ganglion cysts were a problem associated with that diagnosis.  

The Veteran was afforded a second VA examination in February 2017 following a Board remand.  The examination showed abnormal range of motion. Palmar flexion was 60 degrees; dorsiflexion was 60 degrees; ulnar deviation was 40 degrees and radial deviation was 20 degrees.  Pain was noted on exam, but did not result in or cause functional loss.  There was objective evidence of localized tenderness or pain on palpation.  Repetitive motion was additionally limited by pain, but not by fatigue, weakness, lack of endurance, or incoordination; there was no additional loss of joint function.  

The Board notes that the Veteran's September 2010 VA examination objective test results, did not strictly meet the criteria for an evaluation of 10 percent as there was no objective evidence of painful or limited motion.  The RO found that reasonable doubt is resolved in his favor and an evaluation of 10 percent was assigned based on the fact that when his left wrist is painful/sore, it affects his activities to include his occupation.  

Upon review of the objective evidence from the February 2017 VA examination, the examination showed abnormal range of motion.  As such, the weight of the evidence indicates that the Veteran meets the criteria for a 10 percent disability rating due to painful or limited motion of his service connected wrist (major joint or group of minor joints).  The X-rays show degenerative arthritis, however, the evidence of record does not show any incapacitating exacerbations.

As noted a rating in excess of 10 percent requires a finding of ankylosis in the wrist which has neither been shown or alleged in this case.  Accordingly, a higher rating is denied.


Acne

The Veteran asserts that he is entitled to higher disability rating for his service-connected acne condition.  During the pendency of the appeal the acne rating was increased to 10 percent, effective July 30, 2008.  The Veteran contends that his acne condition was severe enough to be placed on Claravis [a special form of vitamin A] and that a dermatologist stated since no other medication was fixing problem that he should take this medication.  

During the pendency of the appeal, the applicable rating criteria for skin disorders were revised effective October 23, 2008.  38 C.F.R. § 4.118 (2009); 73 Fed. Reg. 54,710 (Sept. 23, 2008).  The revised criteria apply to all applications for benefits received by VA on or after the effective date of October 23, 2008, unless a Veteran specifically requested consideration under the revised regulations, which was not done here.  73 Fed. Reg. 54,710 (Sept. 23, 2008).  In this case, the Veteran's claim was filed prior to October 23, 2008.  As such, the new regulations are inapplicable to his claim.  

Under diagnostic code 7800 in the Rating Schedule for Disabilities, an evaluation of 10 percent is assigned for one characteristic of disfigurement.  A higher evaluation of 30 percent is not warranted unless there is evidence of visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement.  The 8 characteristics of disfigurement are:  scar 5 or more inches (13 or more cm.) in length; scar at least one-quarter inch (0.6 cm.) wide at widest part; surface contour of scar elevated or depressed on palpation; scar adherent to underlying tissue; skin hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.). Under diagnostic code 7828, a higher evaluation of 30 percent is not warranted unless the record shows deep acne affecting 40 percent or more of the face and neck

The Veteran reported treatment at San Antonio VAMC.  However, the records did not contain treatment notes for the Veteran's condition and no medical evidence was located at any VA site.

On VA examination dated September 2010, the Veteran reported acne on his face, back, and shoulders.  The Veteran has been off all treatment since April 2009.  Physical examination revealed superficial acne affecting less than 40 percent of the face and neck.  The examiner reported residual scarring over the nasal and maxillary regions with mild residual erythema; there were no active pustules, papules, or comedones at the time of examination.  Scar examination in October, 2010 revealed multiple small scars caused by acne measuring 1 to 2 mm on the maxillary region of both cheeks.  Examiner reported that the skin had an area of abnormal texture with an area greater than 6 sq. in (39 sq. cm.).  The skin was roughened due to the scarring.  The scars were not painful.  There were no signs of skin breakdown.  The scars were superficial and without inflammation, edema, keloid formation, hypo-pigmentation, or hyper-pigmentation.  There was no underlying soft tissue loss.  The skin was not indurated or inflexible and the contour was not elevated or depressed.  There scars were not adherent to underlying tissue.  There were no other disabling effects.  There was no gross distortion or asymmetry of the features.  The VA examiner diagnosed acne vulgaris, face; residuals scars.  

Upon a February 2015 Board remand, the Veteran was afforded a VA examination in February 2017 for his service connected acne, condition with residual facial scars.  The Veteran reported that since 2009, he has experienced off acne with breakouts.  He reported that the breakouts will have some enlarged lesions during this time that will encompass partial areas of his face.  The examiner reported that the Veteran's skin conditions cause scarring or disfigurement of the head, face or neck.  However, the examiner noted that the Veteran's residual scarring from acne vulgaris reveal minor liking superficial dimpling and noted to bilateral cheeks, nose area.  The scars were reported not painful and, stable, and equal to or greater than 39 square cm.  No signs of skin breakdown were noted.

The examiner found the Veteran's acne superficial affecting less than 40 percent of the face and neck without inflammation, edema, keloid formation, hypo-pigmentation, or hyper-pigmentation.  There was no underlying soft tissue loss or surface contour depressed on palpation.  As such, the evidence failed to show a higher evaluation was warranted.  

As described above, the weight of the evidence indicates that the Veteran meets the criteria for a 10 percent evaluation based on scars of the face, of abnormal texture, with an area greater than 6 sq. in (39 sq. cm.).

However, an evaluation in excess of 10 percent is not warranted.  

The Board has considered other Diagnostic Codes, but it finds they do not apply. Specifically, Diagnostic Codes 7801 and 7802 concern scars not of the face, while 7804 does not apply because the evidence does not show any scars that are unstable or painful.

Accordingly, schedular ratings in excess of those assigned for the Veteran's acne and disabilities related to his acne disability are denied.


ORDER

An initial rating in excess of 10 percent for left shoulder impingement syndrome, status post-surgical repair is denied

An initial rating in excess of 10 percent for acne vulgaris, with residual facial scars is denied.

An initial rating in excess of 10 percent for a left wrist disability, including ganglion cysts and degenerative arthritis is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


